DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The reasons for allowance and discovered prior art are very similar to that of previously allowed claims in 15/918,803 as recited in the Notice of Allowance mailed December 4th, 2019.
It is fairly well-known to activation stretch by intermeshing elements (i.e. incremental stretching, ring-rolling, intermeshing gears) a composite web of a nonwoven layer and a formed film having a plurality of protuberances, wherein desiring a particular aperture cross-sectional shape change and/or lane width would have required minimal optimization as set forth in the prior art and would have been an obvious change in shape as previously set forth by the Examiner and derived from references, such as EP 1500384 A2, EP 1990188 A2, JP 2004-098356 A.
However, the Examiner has found that the combination of first apertures and second pin apertured protuberances and their corresponding cross-sectional areas as claimed with the differing lane widths as claimed would have required more than one optimization step (shape/size of intermeshing elements, intermeshing element spacing, depth of engagement) in connection with the process [PGPub of the current specification, 0071], outside what would have been obvious and/or motivated to one of ordinary skill in the art at the time of invention.
 While JP 2008-061691 A teaches difference activation stretching in the width direction, it does not necessarily lead to a plurality of first lanes and a plurality of second lanes, nor would any motivation connecting it to the enlarging of the cross-section of the pin apertured protuberances.
While all the elements may have been possible given in the prior art, one of ordinary skill would not necessarily have been motivated to combine the elements as claimed in the method of manufacturing claimed or the product made (by-process).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure is additionally cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 24th, 2021